Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the amendment filed on June 27, 2022, Applicant has incorporated subject matter into independent Claims 1, 8, and 15, which further clarifies the methodology for determining discussion relevance feedback. The amended subject matter incorporated into all three independent claims which was not found in the prior art is as follows:
 generating discussion relevance feedback based on the determined semantic distance, wherein the generated discussion relevance feedback includes a degree of relevance.
After careful consideration of both prior art references used in the non-final rejection: SIM et al. (US 2019/0295041 A1) and Pankanti et al. (US 2019/0147882 A1), Examiner determined that neither reference discloses the concept of “degree of relevance” as disclosed in paragraph [0034] of the instant specification, which provides an example as follows:
With these two sets of topics identified, known semantic distance or semantic similarity calculations may be used to determine the semantic distance between the current discussion topics and the meeting topics.  The resulting semantic distance value indicates how closely related the current discussion topics
are to the meeting topics. Continuing the prior examples, if the discussion topic is pets and the meeting topic is memory controllers, the resulting semantic distance value may be a large value, such as 0.9 on a scale of 0 to 1, with 1 representing high semantic dissimilarity. However, if the discussion topic was memory hierarchy and the meeting topic was memory controllers, the resulting semantic distance value may be small, such as 0.1 on a scale from 0 to 1. 

A further search of the prior art resulted in no other prior art references which teach that subject matter.
In addition, based on the addition of the above limitation, Examiner determined that the rejection of the claims as an abstract idea under 35 U.S.C. § 101 should be withdrawn, because the computation of a degree of relevance pursuant to the scale discussed in paragraph [0034] represents “significantly more” than the abstract idea.  Examiner also carefully considered the extensive arguments provided by Applicant as part of the amendment, and found them to be highly persuasive.
Therefore, Claims 1-4, 6-11, 13-18, and 20-22 have been allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454